                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA



HANNAH SABATA, et al.,                                                 Case No. 4:17cv3107

                            Plaintiffs,                                 AMENDED
                                                                    PROGRESSION ORDER
              v.

NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES, et al.,

                            Defendants.


              This matter is before the Court on the parties’ Joint Motion to Amend Case Progression

Order (Filing No. 336). The Parties seek adjustment of the progress dates set forth in the Amended

Progression Order (Filing No. 289).

              IT IS SO ORDERED: The Parties’ Joint Motion to Amend Case Progression Order

(Filing No. 336) is granted. The provisions of the Court’s previous orders remain in effect, and in

addition to those provisions, the following deadlines are suspended pending a ruling on the pending

motions (Filing Nos. 125, 223, 247, 270, 280, 294) and will be re-set at a scheduling conference to

occur within fourteen (14) days of the Court’s order resolving the last of the pending motions listed

above.

              1.     Deadline for filing of Motions to Compel Discovery, currently scheduled for
                     September 17, 2019;

              2.     Deadline to complete expert disclosures, currently scheduled for September 3,
                     2019, and deadline for serving supplemental expert reports, currently scheduled for
                     October 3, 2019;

              3.     Deposition deadline, currently scheduled for November 1, 2019;

              4.     Deadline for filing motions to dismiss and motions for summary judgment,
                     currently scheduled for July 16, 2019; and

[3396927.5]                                           1
              5.     Deadline for filing motions to exclude testimony on Daubert and related grounds,
                     currently scheduled for December 2, 2019.

              Additionally, the September 3, 2019, Deadline for completing written discovery is modified

as follows: The deadline for serving written discovery under Rules 33, 34, and 36 of the Federal

Rules of Civil Procedure is September 3, 2019, except that this deadline shall not apply to Requests

for Site Inspections of the facilities by the Parties’ experts pursuant to Rule 34. The deadline for

serving Requests for Site Inspections of the facilities by the Parties’ experts pursuant to Rule 34

will be set at the scheduling conference following the Court’s ruling on the pending motions (Filing

Nos. 125, 223, 247, 270, 280, 294), at which point the Court may consider whether the deadline for

written discovery should be re-opened.



              Dated this 12th day of June, 2019.

                                                            BY THE COURT:

                                                             s/ Michael D. Nelson
                                                             United States Magistrate Judge




[3396927.5]                                           2
